Case 3:19-mj-71457-MAG Document1 Filed 09/04/19 Page 1 of 15

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT
for the CED =A Ing
Northern District of California : | | —

 

 

    

 

 

United States of America ) NORTH DISTRIC; 0
Vv. )
) Case No.
Zheng Zhang, J 3 19 “14 5 y Joe
ICS
)
) ite
Defendant(s) TIN
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 17, 2017 in the county of San Francisco in the
Northern District of California , the defendant(s) violated:
Code Section Offense Description
42 U.S.C. § 1320a-7b(b) Criminal penalties for acts involving Federal health care "Anti-Kickback
: . Statute."

This criminal complaint is based on these facts:

Please see attached affidavit.

, Z
@ Continued on the attached sheet.
Approved as to form: La

L Pe i oe — Complaifant’s fignature
WILLIAM FRENTZEN tte Sprinh. Spécial Agent - FBI
Assistant United States Attorney ov —————

Printed name and title

 

?

Sworn to before me and signed in my presence. a

Date: \
Judge’s signature

City and state: San Francisco, California Hon. Joseph C. Spero, U.S. Chief Magistrate Judge
Printed name and title

 

 

/ MT
Case 3:19-mj-71457-MAG Document1 Filed 09/04/19 Page 2 of 15

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Janette Spring, Special Agent with the Federal Bureau of Investigation (“FBI”) being first
duly sworn, hereby depose and state as follows:
I INTRODUCTION

A. SYNOPSIS

1.  Isubmit this affidavit in support of a criminal Complaint for Dr. Zheng ZHANG
(“ZHANG”).

2. There is probable cause to believe ZHANG engaged in a scheme to commit Medicare
fraud by receiving cash kickback payments in exchange for the referral of home healthcare patients in
violation of 42 U.S.C. §1320a-7b(b), the anti-kickback statute.

3. As part of this investigation, the Agents have obtained information from the cooperation
of an FBI confidential human source (“CW-1”)! and evidence obtained by an FBI undercover
employee (“UCE”):

4. An identified co-conspirator introduced ZHANG to CW-1 and UCE as an individual
willing to accept kickbacks in exchange for the referral of patients.

5. During the course of the investigation, UCE held multiple in-person audio and video
recorded conversations with ZHANG, in 2017 and 2018, in which ZHANG received kickback

payments in the form of cash in exchange for the referral of home health and/or hospice patients.

 

' CW-1 has provided information and services to the FBI over approximately two years and has received no
monetary compensation or other consideration from the FBI in exchange for the information and services. However,
CW-1 was employed by a home health care agency (“HHA Alpha”), which served as a cooperating entity
supporting the FBI’s undercover operation. As a result of the undercover operation, patient numbers and/or revenue
to CW-1 and CW-1’s HHA may have increased. These potential increases to CW-1’s HHA may have provided
benefit to CW-1 by improving his/her standing with the employing HHA. A criminal background check of CW-1
revealed convictions for embezzlement, grand theft, and an arrest for false claim to citizenship. CW-1 is an
undocumented immigrant who entered the United States illegally and by presenting false identifying documents to a
CBP officer. The CW-1later falsely denied having possessed false identifying documents when interviewed by
immigration officers. Although CW-1 is a removable alien, removal has been deferred under the Convention
Against Torture. The CW-1 may have an incentive to curry favor with federal law enforcement because of his
immigration status. After the conclusion of this undercover operation, FBI Agents became aware that during the
undercover operation but after HHA Alpha was no longer accepting patient referrals from targets of the
investigation, CW-1 was believed to have tried to use his/her role as a source to threaten an individual — with whom
he/she had a personal dispute — with a law enforcement investigation into the practices of this individual. To my
knowledge, those threats were never carried out. CW-1 is not currently the subject of any pending criminal charges.

1
Case 3:19-mj-71457-MAG Document1 Filed 09/04/19 Page 3 of 15

B. BACKGROUND OF LEGAL FRAMEWORK AND INVESTIGATION

6. Starting in the 1970s, Congress created, amended, and strengthened the “Anti-Kickback
Act”, currently United State Code, Title 42, Section 1320a-7b(b). The relevant language of the statute
is listed below. In essence, the law criminalizes influencing referrals for federally funded health care
through payments. The legislative history revealed Congress was deeply concerned the normalization
of kickbacks in federally funded health care programs would lead to fraud and an undermining of the
quality of patient services since “operators become more concerned with rebates than with care. 2»
FBI Agents began looking into kickbacks in the San Francisco Bay Area, specifically in the fields of
home health and hospice. Their investigation arose from concerns of false billing, referrals without
patient care in mind, that health care providers would have a willingness to expose their patients to
unnecessary treatments and that certain home health agencies (“HHAs”) would have a willingness to
bill for, but not provide, necessary services. The preliminary investigation into kickbacks occurring in
the Bay Area in the fields of home health and hospice revealed that the above concerns were indeed
occurring. Some of the most egregious examples uncovered by the investigation included doctors who
referred patients to hospice care in exchange for kickbacks while demanding a “longevity” bonus —
meaning the doctor would financially benefit the longer a patient remained on hospice. Since hospice
is generally meant for palliative care without curative intent, this system could encourage doctors to
abandon curative options earlier with potentially life threatening outcomes. *

7. An undercover operation was selected as the means of investigating kickbacks. From
training and experience, the investigators understood that health care providers and HHAs shrouded
their activities in secrecy. Typically, health care providers were given kickbacks in the form of cash

payments made in closed door meetings between themselves and HHA representatives. Some used

 

2 “K ickbacks Among Medicaid Providers”, Senate Report 95-320, 1977.

3 In fact, throughout the course of the investigation, four of the targets, while negotiating kickback payment
amounts, discussed similar “longevity” bonuses. UCE agreed to these bonuses or entertained further discussion to
potentially identify any such referrals by proactively identifying at-risk patients. During the course of the
investigation, no such longevity bonus referrals were made to the UCO.

2
Case 3:19-mj-71457-MAG Document1 Filed 09/04/19 Page 4 of 15

bogus medical directorship/consultant contracts to disguise kickbacks as payments for seemingly
legitimate, but actually non-existent, services. Given the expected closed nature of the transactions
and the relatively traceless nature of cash payments, traditional documentary and other overt
investigative techniques were deemed to be ineffective. An undercover operation (“UCO”) was
considered as the most efficient and most successful means to gather direct evidence of the payments
and the corrupt intent of the kickback payments

8. Around July 2016, two employees of a known Bay Area home health agency (“HHA
Alpha”) made a complaint to Health and Human Services Office of Inspector General (““HHS-OIG”)
regarding payments of kickbacks to doctors by other HHAs in the Bay Area. One of the two agreed to
serve as a cooperating witness (“CW-1”). CW-1 was paired with an undercover FBI agent (“UCE”),
based in San Francisco, who would portray himself/herself as someone representing investors, intent
on acquiring HHA Alpha and seeking to expand HHA Alpha’s patient population through illegal
kickbacks. UCE often communicated with targets in furtherance of the UCO while in San Francisco.
The UCO sought to investigate predicated targets and to use predicated targets to refer UCE to other
violators who the targets believed to be engaged in similar conduct.

9, In designing the UCO, investigators learned health care providers were weary of potential
legal risks that caused them to be unwilling to accept kickbacks from an unknown undercover agent
without an introduction from a known member of the industry. Further, the nature and size of the
kickbacks were dependent on the types of HHA services required. For example, certain types of
insurance and services were reimbursed at a higher rate, which in turn would lead to higher
kickbacks. Many health care providers were also quite concerned with patient satisfaction, partially to
avoid a disgruntled patient from questioning the corrupt HHA referral. Therefore, the ability to
provide specific details about services, accepted insurance plans, and patient satisfaction was critical
to both gaining the initial introductions and to allowing the UCO to expand. The involvement of a
vetted HHA would facilitate entry of the UCO and allow kickback referrals to be diverted away from
predicated HHA companies. Further, the care provided by the vetted HHA could be monitored and

reviewed.
Case 3:19-mj-71457-MAG Document1 Filed 09/04/19 Page 5 of 15

10. In keeping with those goals, HHA Alpha effectively served as a cooperating entity
through its management and its participation in the UCO. The FBI investigation was partly based
upon analysis of so-called outlier data — data showing abnormal and potentially illegal conduct —
among HHAs and doctors as well as through interviews. Based on examination of the data and
interviews, HHA Alpha did not fall into the profile of a likely kickback offender. Checks of FBI
databases did not reveal HHA Alpha as a prior or current subject of any investigations. Additionally,
the FBI consulted with HHS-OIG and determined HHA Alpha was not a prior or current subject of
any investigations. From the founding of HHA Alpha in 2009 until the initiation of the UCO,
Medicare received two complaints’, which were later deemed to be unsubstantiated. Additionally,
HHA Alpha’s owner was aware that CW-1 would be cooperating with an investigation and the patient
paperwork and referrals to HHA Alpha during the UCO were required to be brought to the attention
of the investigating agency. Patients referred to HHA Alpha by physicians and others receiving
payment from FBI through the UCO, (1) were contacted by an employee of HHA Alpha to obtain
their consent for treatment by HHA Alpha, (2) as a result of this consent and intake process, some
patients ultimately did not receive treatment from HHA Alpha because they declined treatment,
preferred an HHA of their own choosing, or medical evaluation determined treatment was
inappropriate, (3) HHA Alpha was made aware of patients that were referred through the course of
the UCO, and (4) FBI conducted interviews of all available patients referred to HHA Alpha and there
were no serious allegations of failure in patient care.* During the course of the UCO, there was one
complaint regarding patient care provided by HHA Alpha made by a recently hired, and then fired

employee, but an investigation by the California Department of Public Health did not result in any

 

4 An anonymous complaint filed in 2016 alleged a durable medical equipment kickback scheme, which was
closed due to insufficient information. In 2015, Medicare closed a patient allegation of false billing by HHA Alpha
after a review of documents provided by HHA Alpha justified the billing.

5 Only three patients out of 129 interviewed by FBI complained and the complaints consisted of (1) early
discontinuation of treatment, (2) a nurse should have shown up more often, and (3) physical therapy should have
been longer. Of all patients referred to HHA Alpha by targets of the investigation during the UCO, the FBI was
unable to interview 31 patients due to the patients passing away in hospice care or because the patients could not be
located — generally international patients. As to those patients, no complaints regarding patient care were ever filed
against HHA Alpha.
Case 3:19-mj-71457-MAG Document1 Filed 09/04/19 Page 6 of 15

negative finding against HHA Alpha. No other complaints about HHA Alpha were reported to
Medicare through the duration of the UCO. During the course of the UCO, a total of 27 subjects were
paid kickbacks and referred patients to HHA Alpha. At no time during their meetings with CW-1
and/or UCE did the subjects express any concerns regarding the treatment of their patients by HHA
Alpha nor notify that any patient complaints had been received. Further, none of the subjects
indicated they were aware of any illicit conduct by HHA Alpha prior to or during the UCO.

C. AGENT QUALIFICATIONS

11. Lama Special Agent of the FBI and have been so employed for approximately three
years. | am currently assigned to the Complex Financial Crime Squad of FBI’s San Francisco Field
Division. As part of my assigned duties, I investigate possible violations of federal criminal law,
specifically investigations involving white collar crime. I have received specialized training in health
care fraud matters including, but not limited to, Anti-Kickback, Mail Fraud, Wire Fraud, and False
Claims. I have participated in the execution of various arrests and search warrants in which business
and personal documents, bank records, computers, and other evidence of fraud and other crimes have
been seized.

12. In the course of this investigation and my investigation of other health care fraud
schemes, I have (1) interviewed numerous persons; (2) reviewed numerous records and pertinent data;
(3) read interviews and other reports written by other law enforcement officers; and (4) become
familiar with the manner and means by which health care fraud schemes are operated including
violations of 42 U.S.C. Section 1320a-7b.

13. This affidavit is intended to show merely that there is sufficient probable cause for the
requested Complaint and arrest warrant and does not set forth all of my knowledge about this matter.
Unless specifically indicated otherwise, all conversations and statements described in this affidavit are
related in substance and in part only. Where excerpts of transcripts of audio recorded conversations
are presented, they represent my best effort at this time to transcribe such recordings and I believe

them to be accurate in substance.
Case 3:19-mj-71457-MAG Document1 Filed 09/04/19 Page 7 of 15

D. COMPLAINANT

14. Dr. Zheng ZHANG, is a 62 year old physician with a medical practice in San Jose, CA
and residing in Saratoga, CA. During the course of the investigation, ZHANG accepted kickbacks
from an FBI UCE in exchange for patient referrals.

E. STATUTES VIOLATED

15. Title 42, United States Code, Section 1320a-7b(b)(1)(A), in relevant part, makes it a
crime for any person to knowingly and willfully solicit or receive any remuneration (including any
kickback, bribe, or rebate) directly or indirectly, overtly or covertly, in cash or in kind to any person
to induce such person to refer an individual to a person for the furnishing or arranging for the
furnishing of any item or service for which payment may be made in whole or in part under a Federal
health care program.
IL. PROBABLE CAUSE

A. ZHANG IS INTRODUCED TO UCE BY A CO-CONSPIRATOR

16. In January 2017, CW-1 identified Mervina DEGUZMAN (“DEGUZMAN”) as a nurse
engaged in kickback schemes. |

17. Because of DEGUZMAN’s position as a nurse, DEGUZMAN had numerous
relationships with physicians in the San Jose, CA area, including ZHANG. DEGUZMAN used her
connections to engage in a kickback scheme that would direct patients to certain facilities in exchange
for cash.

18. The UCO initially focused on DEGUZMAN and individuals believed to be accepting
kickbacks from her. ZHANG was later introduced to CW-1 and UCE by DEGUZMAN.

19. On May 15, 2017, CW-1 and UCE recorded a meeting with DEGUZMAN and her
acquaintance, (“CO-CONSPIRATOR 1”)°, to propose a business partnership. During the meeting,
CW-1 explained s/he and a business partner (UCE) would be purchasing HHA Alpha and were

looking to increase the patient population prior to the purchase. As part of their agreement,

 

6 Throughout this affidavit the names of co-conspirators not charged during this investigation have been
redacted.
Case 3:19-mj-71457-MAG Document1 Filed 09/04/19 Page 8 of 15

DEGUZMAN would introduce CW-1 and UCE to individuals willing to steer patients to HHA Alpha

in exchange for kickbacks. Below is an excerpt of the aforementioned exchange:

UCE: Especially if we’re willing to pay, if you know what, as you said
you know what the relationships are now, and if we add another
50 to that, 100 to that, they’ll be like “yea I'll break you offa
little”. Does that sound fair?

DEGUZMAN: Yeah.

UCE: Ok. So that’s what we looking for. And...so, I’d be...I don’t
want you to have to drive everywhere under the sun. But I
definitely need your help to burst through the door.

DEGUZMAN: Ok.

20. On or about November 6, 2017, CW-1 contacted DEGUZMAN on her cellular telephone
and recorded their discussion about an upcoming meeting with another physician (“Doctor 1”)’.
During the call, DEGUZMAN advised CW-1 how to draft a fraudulent consulting contract with
Doctor 1 and acknowledged that paying for patient referrals was illegal, stating “So so so but in the
mean time you can say that you can do a contractual, contractual work, like her work, her paid work
is based on caseload, but it’s it’s the politically correct way to say, you know? They’re not paid
patients, but you know you cannot pay for a patient, cause it’s illegal, but then you can pay for labor.”

21. On or about November 15, 2017, DEGUZUMAN placed a call to CW-1, during which
the discussed DEGUZMAN’s influence with ZHANG. During their conversation, CW-1 offered to
compensate DEGUZMAN for an introduction to ZHANG. Below is an excerpt of the aforementioned

exchange:

DEGUZMAN: So after Tam [NGUYEN] quit that hospitals Zhang became king.
It use to be him but no more. Now Zhang is king. Zhang is the
one. And he’s funny. So anybody that goes to him as a vender,
out of fun, introduce vendors to him right? Out of fun because
we know he’s not going to deal with them. Um and they ask him
questions and you know what he tells them?

CW-1: Talk to Mervina?

 

7 Throughout this affidavit the names of physicians not charged during this investigation have been
redacted.
Case 3:19-mj-71457-MAG Document1 Filed 09/04/19 Page 9 of 15

DEGUZMAN:

CW-I:

DEGUZMAN:

CW-1:

*laughter*

Yes! In front of me. I say Dr. Zhang this is very embarrassing
please don’t say that in front of me...I say tell them secretly and
he says ‘but it’s up to you”

We’re fixing so much damage that she has done but we’ve
overcome so much off it. But we just have to do it the right way.
And again, any connection, I’m sure | already told you. If you
introduced us you get the referral fee—

He’s still good but Zhang is now the bigger. Because he quit.

Oh so we do Zhang we get the referral fee for that too. The 30%
that you get hopefully.

22. On or about November 13, 2017, DEGUZMAN placed a call to CW-1 to discuss

connecting CW-1 with ZHANG. During the call, DEGUZMAN explained how ZHANG should be

paid for patient referrals. Below is an excerpt of the aforementioned exchange:

DEGUZMAN:

CW-1:

DEGUZMAN:

DEGUZMAN:

CW-1:

DEGUZMAN:

CW-1:

DEGUZMAN:

CW-l1:

DEGUZMAN:

CW-1:

With Dr. Zhang I just finished talking with him just now.

Ok.

So what I wanted to umm ask from you is because he
thinks in his mind hospice is a different price than home
health.

And then they increase in price, this is how you motivate
doctors to give more.

We want to stay within five and see how it works.
Right.

We don’t want to change the number way up high.
Oh ok.

So what what...

So for for home health it's $400.

Ok that’s doable no problem.
Case 3:19-mj-71457-MAG Document1 Filed 09/04/19 Page 10 of 15

DEGUZMAN:

CW-1:

DEGUZMAN:

CW-1:

DEGUZMAN:

DEGZUMAN:

CW-1:

DEGUZMAN:

Yeah.
And then what about hospice.

And then for hospice umm what they do, is they, of course
they have to, not be dead the next day.

Right right.

Right, so the referral, the average is $750, average.

So if he refers today ] want him to get compensated for
his referral.

On Friday we'll do it no problem.

Yeah so I will tell him ok.

23. Onor about November 17, 2017, DEGUZMAN arranged a dinner in San Jose, CA for

ZHANG, CW-1, and UCE. During the dinner and in the presence of DEGUZMAN, UCE offered to

pay ZHANG for patient referrals and negotiated the price of each referral. Below is an excerpt of the

aforementioned exchange:

UCE:

UCE:

ZHANG:

We’ll give you 750 for the hospice patients. If it [the patient
care] lasts more than a month [unintelligible] we'll pay you 20%
more, which is one-fifty for the next month. Does that, does that
[unintelligible] your expectations?

If these numbers don’t make sense to you based on other
relationships you have please tell me. We don’t... we don’t want
you to be dissatisfied and you know lose interest. We’d rather
match what our competitors are paying and keep you engaged so
are these numbers ok [unintelligible]?

Yes.

D. ZHANG ACCEPTS KICKBACK IN EXCHANGE FOR THE REFERRAL OF
MEDICARE PATIENTS

24. At the conclusion of dinner, UCE presented an envelope containing $1,000 cash to

ZHANG as a good faith payment to begin their arrangement. ZHANG accepted the envelope, which
Case 3:19-mj-71457-MAG Document1 Filed 09/04/19 Page 11 of 15

UCE understood to be ZHANG’s acceptance of the terms discussed during the dinner, Below is an

excerpt of the aforementioned exchange:

UCE: So uhh doctor uhh...J think we have a good agreement you know
this entire relationship is based on faith so uhh I have an
envelope with a thousand dollars. It’s a down payment because
this entire relationship is based on faith and we trust we have a
good relationship.

ZHANG: Alright.
UCE: Ok?
ZHANG: Thank you.

25. On the following day, on or about November 18, 2017, ZHANG sent a text message to
UCE and CW-1 advising that he was sending a patient referral, “Ref [“Patient 1”]° for hhc [home
health care] going home today” and “Need fax number to send”. A review of Patient 1’s paperwork
determined Patient 1 to be a Medicare beneficiary.

26. During a meeting on March 28, 2018, DEGUZMAN inquired if ZHANG was still
participating in the scheme. UCE explained s/he had not heard from ZHANG in a while.
DEGUZMAN advised ZHANG was the type of physician who needed a “push” and offered to speak
to ZHANG on UCE’s behalf.

27. On or about May 4, 2018, DEGUZMAN sent a group text to CW-1 and UCE explaining
why ZHANG had not referred any additional patients to HHA Alpha, “Hi! [had dinner with Dr Z
[ZHANG] the other night...he mentioned the reason he hasn't sent is becuz after the first one he sent,
he never heard from you guys. Told him I'm sure it was just overlooked.” In her text message,
DEGUZMAN indicated that ZHANG did not view the “good faith” payment as payment for the
patient and was waiting for an additional payment before referring more patients to HHA Alpha. UCE
offered to correct the misunderstanding, responding to DEGUZMAN “Wow, we prepaid him for the

first one. Total misunderstanding. I will fix it.”

 

8 Throughout this affidavit, I have removed patients’ names to protect their privacy, and have referred to
them instead as “Patient 1,” “Patient 2,” etc

10
Case 3:19-mj-71457-MAG Document1 Filed 09/04/19 Page 12 of 15

28. On May 25, 2018, UCE recorded a meeting with ZHANG at his office in San Jose, CA.

During their meeting, UCE apologized for their misunderstanding and offered to pay ZHANG $400

for the referral of Patient 1. Below is an excerpt of the aforementioned exchange:

UCE:

ZHANG:

UCE:

ZHANG:

Ah, J appreciate you taking the time to meet me, um, I apologize.
I think there was a misunderstanding between the two of us, um,
ah, so ah, it was only when Mervina [DEGUZMAN] explained
to me that...

Mmhmm.

So when we met the first time.... Ah, the thousand dollars I gave
you outside the ah, the ah restaurant ah she, I thought that when
you were sending that patient that that was counting of part of
that thousand dollars, but then Mervina explained to me that
yeah, that was separate so ah, ah, you know and our (UI) the
customer is always right, so, um, this is the four hundred
dollars... Of that, ah, I apologize for any misunderstanding

No big deal.

29. During the same meeting, UCE explained HHA Alpha was no longer accepting patients

but UCE was willing to pay ZHANG $1,000 cash per month to keep ZHANG engaged in their

scheme. In exchange for the $1,000, UCE asked that ZHANG continue to refer patients to UCE at a

later date. Below is an excerpt of the aforementioned exchange:

UCE:

ZHANG:

UCE:

ZHANG:

we want to maintain a good relationship with the doctors and we
want on, when October starts that they were able to send us
patients. So we are doing a program where we ask people just to
give them a monthly retainer of a thousand dollars and ask them
just to be patient with us until October. And when October
comes, they just agree to stay with us and provides us patients. Is
that? Does that sound something that’s fair to you?

Sure.

Okay, alright. Um, so, with to that end I have....here... That’s a
thousand dollars for this month.

Okay, thank you.

30. On August 8, 2018, UCE recorded another meeting with ZHANG at his office in San

1]
Case 3:19-mj-71457-MAG Document1 Filed 09/04/19 Page 13 of 15

Jose, CA. During their meeting, UCE re-affirmed ZHANG was still willing to participate in the
kickback scheme. UCE offered ZHANG another $1,000 cash in exchange for the agreement that
ZHANG would refer patients to HHA Alpha at a later date. Below is an excerpt of the

aforementioned exchange:
UCE: We hoping-hoping October but yes so um and as long as you’re
willing to still work with us and give us patients when time
comes, happy to, happy to keep working with you.

ZHANG: Sure.

UCE: Perfect, all right thank you. Do you have any questions or
concerns?

ZHANG: No.

UCE: All right, perfect so this the thousand as normal.

ZHANG: Okay.

31. During the course of the UCO, ZHANG met with UCE on three more occasions. During
each of the first two meetings, ZHANG accepted $1,000 cash from UCE per their on-going
agreement. During the third meeting on November 5, 2018, ZHANG and UCE discussed the recent
FBI investigation into another home health agency. In light of the investigation, ZHANG and UCE
discussed the need to be careful and ZHANG suggested they take a “break” from their arrangement.

Below is an excerpt of the aforementioned exchange:
UCE: But I just wanna the only reason I’m here is just to maintain our
relationship but absolutely if there’s any risk that you feel like
you wanna keep it quiet, absolutely it’s up to you.

ZHANG: Yeah J think I think we probably take a little break and...

UCE: Okay.

ZHANG: ...and see what happens.

UCE: Okay that’s absolutely fine with me um do eh do you want me to
when we get our company back or when we get our company
sorry...

ZHANG: Mmhmm.

12
Case 3:19-mj-71457-MAG Document1 Filed 09/04/19 Page 14 of 15

UCE: ...should say uh do you want me to come back and see how you
feel?
ZHANG: Yeah,

Il. PROBABLE CAUSE FOR THE VIOLATION

A. TITLE 42 UNITED STATES CODE, SECTION 1320A-7B(B)(1)(A), THE ANTI-KICK
BACK STATUTE

32. Title 42, United States Code, Section 1320a-7b(b)(1)(A), in relevant part, makes
it a crime for any person to knowingly and willfully solicit or receive any remuneration (including
any kickback, bribe, or rebate) directly or indirectly, overtly or covertly, in cash or in kind to any
person to induce such person to refer an individual to a person for the furnishing or arranging for the
furnishing of any item or service for which payment may be made in whole or in part under a Federal
health care program.

33. Based on all of the foregoing, probable cause exists to believe ZHANG accepted
kickback payments from an FBI UCE that were intended to induce ZHANG to refer patients to HHA
Alpha for home health and/or hospice services later billed to Medicare.

34. Medicare is a federally funded health care program, and the referral of patients to HHA
Alpha by ZHANG for home health or hospice services constitutes a referral, as defined by Title 42
United States Code, Section 1320a-7b(b){1)(A).

35. Therefore, there is probable cause to believe that patient referrals sent to HHA Alpha by
ZHANG in exchange for cash payment from UCE meets the definition of a kickback payment and
violates anti-kickback statute.

Iv. CONCLUSION

36. Based on the foregoing, there is probable cause to believe ZHANG conspired to receive

kickbacks in exchange for patient referrals in violation of 42 U.S.C. § 1320a-7b(b)(1)(A).
V. REQUEST FOR SEALING

37. Since this investigation is ongoing, disclosure of the Complaint, this affidavit, and/or

13
Case 3:19-mj-71457-MAG Document1 Filed 09/04/19 Page 15 of 15

this application and the attachments thereto will jeopardize the progress of the investigation.
Disclosure could result in the destruction of evidence, intimidation or collusion of witnesses, or the
flight of a suspect. Accordingly, I respectfully request the Court issue an order directing this Affidavit

and any related documents be sealed until the further order of this Court.

eA

Fe Bre Spgeia ‘Agent

Federal Bureau of Inyestigation

Sworn to and subscribed before me

this day of September, 2019.

Z_)

HON. JOSEPH-€. SPERO
United States Chief Magistrate Judge

14
